This is an appeal from a conviction and sentence on two counts: One for disturbing the peace, and the other for distributing circulars without a permit, in violation of Ordinances Nos. 3121 and 8080, C.C.S., of the city of New Orleans.
The same proceedings, including the filing of the demurrer and the failure of counsel to have the same submitted to the court, from *Page 75 
the inception of the trial to the entry of the order of appeal, were had in this case as were had in City of New Orleans v. Charles Ford, 181 La. 70, 158 So. 624, this day decided.
Therefore, for the reasons assigned in said case, the appeal herein is dismissed.